DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 02/10/2022 has been entered. Claims 1-28 and 33 are cancelled. The 35 USC 103 rejections from the previous Office action have been overcome by the amendment and are now withdrawn.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/18/2022 was filed in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 29-32 and 34-37 (renumbered as 1-8) are allowed. 
The following is an examiner’s statement of reasons for allowance: Applicant has amended independent claim 29 to include allowable subject matter which was previously within a dependent claim, specifically necessitating that the positive and/or negative electrode terminal engaging member upper end part(s) is sealed in the lid body by a gasket. Byun et al. (US 2011/0104528 A1, as cited within the previous Office action) teaches terminal engagement member upper and lower end parts being gaskets themselves, thus not suggesting any need for a further separate gasket sealing the engagement members into the lid. Other references cited within the previous Office action fail to cure this deficiency of Byun, and newly cited prior art references below have similar deficiencies (citations and explanation below, within “Relevant Prior Art” section). Additionally, there is no teaching within the prior art found 
Furthermore, upon considering the IDS file 02/18/2022, Examiner notes the cited prior art reference Masato et al. (JP 2015-018757 A, with a machine translation also provided in the IDS). Masato fails to render obvious instant independent claim 29 because though Masato [0016-0019] teaches the joining of positive/negative electrode terminal engaging member lower end parts 23/24 to flange portions 15b/16b, respectively, when lid 14 is joined to storage body 13, Masato teaches that 15b/16b are integrally formed with upper part 15a/16a to comprise positive/negative terminals 15/16, respectively (see Masato Figs. 1A-1B and [0017]). Thus, Masato does not teach toward positive nor negative electrode terminal engaging member upper end parts within the lid since portions 15a/16a within lid 14 are in fact portions of the electrode terminals themselves, not separate engaging members. Bolts 19 cannot be interpreted as electrode terminals since the terminals are defined within Masato as positive terminal 15 and negative terminal 16 (Masato [0017-0018] and Fig. 1A-1B), and nuts 17 cannot be interpreted as engaging member upper end parts because nuts 17 are not comprised within lid 14 (Masato [0018] and Fig. 1B). There would be no reason for a person having ordinary skill in the art to modify Masato in such a way to read on these structural features of claim 29.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Kim et al. (US 2001/0004505 A1) teaches a rivet terminal penetrating a battery cap plate (Kim abstract) and teaches a two-part engaging member 53 for engaging the terminal member 54 (Kim Figs. 2-3) but has similar deficiencies to Byun in that the engaging member upper and lower parts 53a and 53b are gasket and insulation plate material (Kim [0029]) which fail to be surface treated and bonded as necessitated by instant claims, and further Kim fails to teach the use of an additional gasket for securing the engaging member upper part 53a into lid 52. 
Iwasaki et al. (US 2017/0256774 A1) teaches a bolt-like electrode terminal 21 inserted through upper and lower engaging member parts (nut 22 and washer 24, Iwasaki Fig. 2 and [0091-0093]) but fails to teach bonding of the nut to the washer. Though Iwasaki [0094-0095] teaches the use of first and second gaskets 23 and 25, Iwasaki Fig. 2 fails to teach either gasket sealing the terminal engaging member upper end part 22 into lid 13 since both nut and washer 22/23 are located above cover plate 13 and not sealed within it. Thus, the instantly claimed structure is not met.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessie L. Walls whose telephone number is (571)272-1664. The examiner can normally be reached M-W, generally available 10a-5p EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JESSIE L. WALLS/Examiner, Art Unit 1728

/MATTHEW T MARTIN/Supervisory Patent Examiner, Art Unit 1728